NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


        IN RE: THE DETENTION OF RORY S. FOLEY, Petitioner,

                                        v.

 THE HONORABLE ANDREW KLEIN, Judge of the SUPERIOR COURT
  OF THE STATE OF ARIZONA, in and for the County of MARICOPA,
                       Respondent Judge,

                STATE OF ARIZONA, Real Party in Interest.

                             No. 1 CA-SA 14-0059
                              FILED 5-6-2014


           Appeal from the Superior Court in Maricopa County
                          No. MS2014-000003
                 The Honorable Gerald R. Grant, Judge

             JURISDICTION ACCEPTED, RELIEF DENIED


                                   COUNSEL

Maricopa County Legal Advocate’s Office, Phoenix
By Sara Xochitl Orozco
Counsel for Petitioner

Maricopa County Attorney, Phoenix
By Gerald R. Grant
Counsel for Real Party in Interest
                     FOLEY v. HON KLEIN/STATE
                         Decision of the Court



                           DECISION ORDER

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Randall M. Howe joined.


G E M M I L L, Judge:

¶1             Petitioner Rory S. Foley seeks special action review of the
superior court’s order postponing his SVP (sexually violent person) trial
from June 2014 to September 2014. After consideration of the applicable
statutes, case law, and record including the petition for special action,
response, reply, and appendices, this court concludes that special action
jurisdiction is appropriately exercised in this matter and that the superior
court did not abuse its discretion in the postponement ruling.
Accordingly,

¶2           IT IS ORDERED accepting special action jurisdiction in this
matter but denying relief. It is anticipated that the superior court will
make every reasonable effort to accomplish the SVP trial in September
2014, without additional delay.




                                  :MJT




                                     2